 



Exhibit 10.02
     ***CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE
NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE SECURITIES EXCHANGE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.
Video Processor Design License Agreement
     This Video Processor Design License Agreement (the “Agreement”) is made and
entered into as of the Effective Date set forth on the signature page below, by
and between Silicon Image, Inc., a Delaware corporation, with its principal
place of business at 1060 East Arques Ave., Sunnyvale. CA 94085 (“SIMG”), and
Sunplus Technology Co., Ltd., a Taiwanese corporation with its principal place
of business at 19, Innovation First Road, Hsinchu Science Park, Taiwan 300,
R.O.C. (“Sunplus”)
Recitals
     Whereas, each party desires to independently develop one or more integrated
circuit products:
     Whereas, each party desires to grant the other a license to use certain
technology, documentation, and intellectual property rights for various
purposes, including the manufacture, marketing, selling, and distribution of
integrated circuit products; and,
     Whereas, the parties are entering into that certain Video Processor
Development, Marketing, and Sales Agreement, pursuant to which the parties will
be cooperating in the development of video-processor products (such agreement,
the “Partnership Agreement”),
     Now, therefore, the parties, in consideration of the mutual rights and
obligations set forth herein, hereby agree as follows:

1.   Definitions.

     “Deficient” shall have the meaning set forth in Section 2.4.
     “Intellectual Property Rights” means patent rights (including patent
applications and disclosures), continuations, continuations-in-part, rights of
priority, copyright rights, moral rights, mask work rights, trade secret rights,
know-how, and any other intellectual property or proprietary rights recognized
in any country or jurisdiction in the world, now or hereafter existing, and
whether or not filed, perfected or recorded.
     “SiI8500” means that certain videoprocessor product that, as of the
Effective Date, has been developed, is being developed, or will be developed by
Sunplus in accordance with the Partnership Agreement.
     “SIMG Deliverables” means the deliverables set forth and so identified in
Exhibit E.

 



--------------------------------------------------------------------------------



 



Confidential Information of the Parties
     “SIMG Licensed Subject Matter” means any and all SIMG Deliverables,
collectively and individually and in whole and in part and excluding Third Party
Components, that have been accepted by Sunplus in accordance with Section 3.
     “Standards Body” means an entity that (i) develops, coordinates,
promulgates, revises, amends, updates, interprets, and/or otherwise maintains a
technical standard and (ii) makes available licenses to such standard on a
non-discriminatory basis.
     “Sunplus Deliverables” means the deliverables set forth and so identified
in Exhibit E.
     “Sunplus Licensed Subject Matter” means any and all Sunplus Deliverables,
collectively and individually and in whole and in part and excluding Third Party
Components, that have been accepted by SIMG in accordance with Section 3.
     “Support and Maintenance Period” shall have the meaning set forth in
Exhibit D.
     “Third Party Component” shall have the meaning set forth in Section 2.4.

2.   License Grants and Ownership.

     2.1 Sunplus Technology License. Subject to the terms and conditions set
forth in Exhibit B, Sunplus hereby grants SIMG an irrevocable, perpetual, fully
paid-up, royalty-free, unrestricted, worldwide license under all of Sunplus’
Intellectual Property Rights to:
          (a) use, modify, reproduce, and copy the Sunplus Licensed Subject
Matter in any manner and in any format, in whole and/or part;
          (b) create, prepare, develop, make, have made, reproduce, and use
derivative works and/or improvements of the Sunplus Licensed Subject Matter in
any manner and in any format, in whole and/or part;
          (c) offer to sell, sell, import, license, distribute (through one or
more tiers of distribution), and otherwise dispose of, on a stand-alone basis
and/or in combination with other technology(ies) and/or other product(s), the
Sunplus Licensed Subject Matter, in whole and/or part and/or derivative works
and/or improvements of the Sunplus Licensed Subject Matter, in whole and/or
part, in each case in any manner and in any format; and,
          (d) sublicense the rights set forth in subsections (a) through (d);
provided that such license shall become effective with respect to each portion
of the Sunplus Licensed Subject Matter as of the date of the acceptance by SIMG
of the applicable Sunplus Deliverable(s) in accordance with Section 3. Sunplus
acknowledges and agrees that, subject to the terms and conditions set forth in
Exhibit B, the foregoing license shall be construed to provide SIMG with a
license to perform any and all activities involving the Sunplus Licensed Subject
Matter that would otherwise infringe Sunplus’ Intellectual Property Rights
worldwide.

 



--------------------------------------------------------------------------------



 



Confidential Information of the Parties
     2.2 SIMG Technology License. Subject to the terms and conditions set forth
in Exhibit B, SIMG hereby grants Sunplus an irrevocable, perpetual, fully
paid-up, royalty-free, unrestricted, worldwide license under all of SIMG’s
Intellectual Property Rights to:
          (a) use, modify, reproduce, and copy the SIMG Licensed Subject Matter
in any manner and in any format, in whole and/or part;
          (b) create, prepare, develop, make, have made, reproduce, and use
derivative works and/or improvements of the SIMG Licensed Subject Matter in any
manner and in any format, in whole and/or part;
          (c) offer to sell, sell, import, license, distribute (through one or
more tiers of distribution), and otherwise dispose of, on a stand-alone basis
and/or in combination with other technology(ies) and/or other product(s), the
SIMG Licensed Subject Matter, in whole and/or part and/or derivative works
and/or improvements of the SIMG Licensed Subject Matter, in whole and/or part,
in each case in any manner and in any format; and,
          (d) sublicense the rights set forth in subsections (a) through (d);
provided that such license shall become effective with respect to each portion
of the SIMG Licensed Subject Matter as of the date of the acceptance by Sunplus
of the applicable SIMG Deliverable(s) in accordance with Section 3. SIMG
acknowledges and agrees that, subject to the terms and conditions set forth in
Exhibit B, the foregoing license shall be construed to provide Sunplus with a
license to perform any and all activities involving the SIMG Licensed Subject
Matter that would otherwise infringe SIMG’s Intellectual Property Rights
worldwide.
     2.3 Ownership. As between the parties, each party shall own any and all
rights, title, and interest in and to the Licensed Subject Matter that it
licenses to the other party and the Intellectual Property Rights contained
therein, and nothing in this Agreement shall be construed to grant to either
party any ownership right or interest, other than the licenses set forth herein,
in or to the Licensed Subject Matter licensed to it by the other party and/or
the Intellectual Property Rights contained therein. Except as expressly set
forth in this Agreement, no other rights or licenses are granted by either party
to the other, by implication, estoppel or otherwise. Notwithstanding the
foregoing, to the extent that any new developments and/or inventions are (i)
jointly created by the parties in the performance of the services set forth in
Exhibit D, all Intellectual Property Rights therein shall be jointly owned by
the parties, neither party having a duty to account to the other for the
exploitation thereof, and/or (ii) created by either party alone in the
performance of the services set forth in Exhibit D and such developments and/or
inventions relate to the Licensed Subject Matter, all Intellectual Property
Rights therein shall be owned by such party and the other party shall receive a
license to such developments and/or inventions that is coextensive and
coterminous with the license its received above to the owner’s Licensed Subject
Matter (i.e., such developments and/or inventions shall be deemed to be Licensed
Subject Matter).
     2.4 Third Party Intellectual Property Rights. Exhibit C sets forth a list
of the third party components that are incorporated within and/or intellectual
property rights of third parties that are necessary for the licensed use(s) of
each party’s Licensed Subject Matter as delivered to

 



--------------------------------------------------------------------------------



 



Confidential Information of the Parties
and accepted by the other party (each, solely to the extent listed in Exhibit C,
a “Third Party Component”). Except as otherwise set forth in Exhibit C, each
party is responsible for obtaining its own licenses to such Third Party
Components. Each party shall provide prompt written notice to the other in the
event that such party becomes aware that such list is incomplete and/or
incorrect (“Deficient”), such notice to set forth the manner in which such list
is Deficient. In the event that such list is Deficient as of the Effective Date
and either party, at any time, becomes aware that such list is Deficient, the
party responsible for the Deficiency (i.e., the party whose Licensed Subject
Matter incorporates such component and/or requires such rights for its licensed
use(s)) shall, at its sole expense, procure the necessary rights to correct such
Deficiency without amending the list (i.e., the responsible party shall be fully
liable for procuring such rights, at its sole expense, without materially
restricting the rights of the other party hereunder). EXCEPT TO THE EXTENT THAT
SUCH DEFICIENCY CONSTITUTES A BREACH OF THE WARRANTIES SET FORTH IN SECTION 6
(I.E., THE RESPONSIBLE PARTY HAD KNOWLEDGE OF SUCH DEFICIENCY AS OF THE
EFFECTIVE DATE), THE FOREGOING OBLIGATION SHALL BE THE RESPONSIBLE PARTY’S SOLE
LIABILITY AND THE OTHER PARTY’S SOLE REMEDY FOR SUCH DEFICIENCY.

2.5   Injunctive Relief.

          (a) During the five (5) year period following the Effective Date, in
the event that either party is in breach of the licenses set forth in
Sections 2.1 and 2.2 and/or any other provision contained in this Agreement,
such party acknowledges and agrees that there may be no adequate remedy at law
for such breach and that the other party (the “Offended Party”) may be entitled,
in addition to money damages, to equitable relief, provided that the Offended
Party may only seek such relief strictly in accordance with the following
protocol:
          (i) the Offended Party shall provide the allegedly breaching party
(the “Accused Party”) with prompt written notice of the alleged breach (such
notice, the “Notice of Alleged Breach”);
          (ii) the Accused Party shall have thirty (30) days following its
receipt of such Notice of Alleged Breach to either cure or deny such alleged
breach;
          (iii) in the event that the Accused Party fails to either cure or deny
such alleged breach within such thirty (30) day period, or if the parties
disagree that such breach has occurred, members of each party’s senior
management shall meet within sixty (60) days of the Accused Party receiving such
Notice of Alleged Breach to discuss the alleged breach and negotiate in good
faith a resolution to the alleged breach;
          (iv) in the event that the members of each party’s senior management
fail to negotiate in good faith a resolution to the alleged breach within such
sixty (60) day period, the parties shall submit the dispute to mediation by the
American Arbitration Association (“AAA”), such mediation to conclude no later
than ninety (90) following the Accused Party’s receipt of such Notice of Alleged
Breach; and,
          (v) in the event that the parties fail to resolve the dispute by
mediation within such ninety (90) day period, the Offended Party may file a
lawsuit seeking damages and

 



--------------------------------------------------------------------------------



 



Confidential Information of the Parties
equitable relief, provided that in no event shall it be entitled to any
equitable relief prior to the rendering of a final judgment upholding the
Offended Party’s allegation of such breach (e.g., it shall not be entitled to
preliminary injunctions, temporary restraining orders, etc.).
Each party hereby waives any right it may otherwise have to preliminary
equitable relief (e.g., preliminary injunctions, temporary restraining orders,
etc.) and/or any right it may otherwise have to seek such preliminary equitable
relief, and except to the extent that it strictly complies with the foregoing
protocol during such five (5) year period, each party hereby waives any right it
may otherwise have to equitable relief of any kind and/or any right it may
otherwise have to seek such equitable relief.
          (b) As of the fifth anniversary of the Effective Date, in the event
that either party is in breach and/or allegedly in breach of the licenses set
forth in this Section 2.1 and 2.2 and/or any other provision contained in this
Agreement, the other party acknowledges and agrees that in no event shall it be
entitled to any equitable relief of any kind (including preliminary equitable
relief, equitable relief rendered after final judgment, injunctions of any kind,
and/or any other prohibitions) that may in any way limit and/or interfere with
the other party’s exercise of its irrevocable licenses set forth in Sections 2.1
and 2.2, and each party hereby waives any right it may otherwise have to any
such equitable relief and/or any right it may otherwise have to seek such
equitable relief.
3. Delivery and Acceptance. The delivery and acceptance of the parties’
respective Deliverables shall be performed by the parties in accordance with the
process and criteria set forth in Exhibit A.
4. Support and Maintenance. The parties shall provide support, maintenance, and
training services in accordance with the terms and conditions set forth in
Exhibit D.

5.   Consideration.

5.1   Fees.

          (a) In consideration for the delivery of the Sunplus Deliverables and
the granting of the associated licenses, SIMG will pay Sunplus USD 35,000,000
(exclusive of any taxes) in accordance with the following milestone schedule:
               (i) USD 10,000,000 shall be due upon the mutual execution of the
Agreement and payable fourteen (14) days thereafter;
               (ii) USD 5,000,000 shall be due upon the completion of Milestone
4 as set forth in the Sunplus Delivery Schedule contained in Section 1 of
Exhibit A (i.e., SIMG’s acknowledgment of the completion of the delivery by
Sunplus of each and every Sunplus Deliverable) and payable sixty (60) days
thereafter;
               (iii) USD 7,500,000 shall be due upon the completion of Milestone
5 as set forth in the Sunplus Delivery Schedule contained in Section 1 of
Exhibit A (i.e., the acceptance by SIMG of each and every Sunplus Deliverable)
and payable sixty (60) days thereafter;

 



--------------------------------------------------------------------------------



 



Confidential Information of the Parties
               (iv) USD 5,000,000 shall be due upon the determination that, in
accordance with Section 3.2 of the Partnership Agreement and using mutually
agreed upon procedures, documentation, and check-lists, the SiI8500 complies
with the applicable portions of the unamended Product Specifications (i.e., as
it appears in the Partnership Agreement) and payable sixty (60) days thereafter;
and,
               (v) USD 7,500,000 shall be due upon the earlier of (i) the
parties’ mutual agreement that, in accordance with Section 3.4(b) of the
Partnership Agreement and using mutually agreed upon release-to-production
procedures, documentation, and check-lists, the SiI8500 complies with the
mutually agreed upon RTP Specifications (as defined in the Partnership
Agreement) and payable sixty (60) days thereafter or (ii) April 1, 2008 and
payable sixty (60) days thereafter.
          (b) In consideration for the delivery of the SIMG Deliverables and the
granting of the associated license, Sunplus will pay Silicon Image USD 5,000,000
(exclusive of any taxes), such amount to be due upon the completion of the
delivery and acceptance of the SIMG Deliverables in accordance with Section 3 of
the Agreement and payable sixty (60) days thereafter.
          (c) In consideration for the fulfillment of Sunplus’ support and
maintenance obligations set forth in Section 4 of the Agreement, SIMG will pay
Sunplus USD 5,000,000 (exclusive of any taxes) over the Support and Maintenance
Period. Such amount shall be paid in equal installments on a quarterly basis
over such period. Sunplus shall invoice SIMG for each such installment within
the applicable quarter and SIMG shall pay such installment within sixty
(60) days of its receipt of such invoice.
          (d) Except as expressly stated in this Agreement or otherwise mutually
agreed in writing, each party will be solely responsible for and will pay any
and all costs and expenses incurred by that party under this Agreement. Unless
expressly provided otherwise in this Agreement (including any exhibit hereto),
all amounts are stated in and are payable only in United States dollars in
accordance with the due dates(s) specified above. Interest will accrue on any
delinquent amounts (not paid by the specified due date) owed by one party to the
other at a rate equal to one percent (1.0%) per month or the maximum rate
permitted by applicable law, whichever is lower.
     5.2 Term Extension of Strategic Relationship Agreement. The parties will
extend the term of that certain Strategic Relationship Agreement between the
parties dated June 28. 2003 (currently scheduled to expire on June 28, 2007) to
June 28, 2008.
6. Warranties.
     6.1 By SIMG. SWIG represents and warrants to Sunplus that (i) SIMG has full
corporate power to enter this Agreement and to carry out its obligations
hereunder, (ii) to the knowledge of SIMG at the time of delivery, its
Deliverables and work product delivered hereunder to Sunplus do not infringe any
third party Intellectual Property Right, (iii) to the knowledge of SIMG as of
the Effective Date, the list set forth in Section 2.4 and Exhibit C is complete,
correct, and not Deficient (as defined in Section 2.4), (iv) any and all
services

 



--------------------------------------------------------------------------------



 



Confidential Information of the Parties
provided by it hereunder, including but not limited to any and all support,
training, and maintenance services, shall be provided in a professional and
workmanlike manner, such manner to equal or exceed the industry standard, and
(v) the SIMG Licensed Subject Matter shall comply with a mutually agreed upon
technical specification.
     6.2 By Sunplus. Sunplus represents and warrants to SIMG that (i) the
Sunplus Deliverables shall comprise, at a minimum, any and all technology and
associated documentation included in and/or necessary to make operable a
production version of the SiI8500 (i.e., a version of the SiI8500 that the
parties, in accordance with Section 3.2 of the Partnership Agreement, have
mutually agreed complies with the unamended Product Specifications (i.e., as it
appears in the Partnership Agreement) as supplemented with a mutually agreed
upon chip functional specification), including but not limited to any and all
source code, schematics, and deliverables needed for the design, verification,
and implementation of the SiI8500 as well as any and all related microcode,
firmware, development tools, verification environments, emulation platforms and
tools that are incorporated within and/or used by such integrated circuit,
(ii) Sunplus has full corporate power to enter this Agreement and to carry out
its obligations hereunder, (iii) to the knowledge of Sunplus at the time of
delivery, its Deliverables and work product delivered hereunder to SIMG do not
infringe any third party Intellectual Property Right, (iv) to the knowledge of
Sunplus as of the Effective Date, the list set forth in Section 2.4 and
Exhibit C is complete, correct, and not Deficient (as defined in Section 2.4),
and (v) any and all services provided by it hereunder, including but not limited
to any and all support, training, and maintenance services, shall be provided in
a professional and workmanlike manner, such manner to equal or exceed the
industry standard. In the event that Sunplus breaches the warranty set forth in
(i) above, it shall in addition to all other remedies available to SIMG,
immediately deliver to SIMG any and all materials required to place Sunplus in
compliance with such warranty.
     6.3 Warranty Disclaimer. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
AGREEMENT, EACH PARTY HEREBY DISCLAIMS ALL WARRANTIES OF ANY KIND, EXPRESS OR
IMPLIED, INCLUDING WITHOUT LIMITATION, ANY IMPLIED WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR NONINFRINGEMENT.
7. Indemnification and Patent Cooperation.
     7.1 Intellectual Property Indemnification. For the seven (7) year period
following the Effective Date, each party will, at its expense, defend, indemnify
and hold the other party harmless from and against any liability, cost or
expense (including reasonable attorneys’ fees and court costs) arising out of or
resulting from any claim, suit or other proceeding in which it is alleged that
the Licensed Subject Matter, in whole or part and excluding the Third Party
Components, licensed hereunder to such other party infringes any Intellectual
Property Rights of any third party, provided that the foregoing obligation shall
be deemed null and void with respect to any Intellectual Property Rights of
third party Standards Bodies established after the Effective Date. As a
condition of such defense and indemnification, the indemnified party will
provide the indemnifying party with prompt written notice of the claim and
permit the indemnifying party to control the defense, settlement, adjustment or
compromise of any such claim. The indemnifying party will have no obligations
under this Section 7.1 to the extent that any such claim, suit or other
proceeding arises from (i) modifications to the Licensed Subject Matter that
were not

 



--------------------------------------------------------------------------------



 



Confidential Information of the Parties
developed by or at the direction of the indemnifying party, (ii) use of the
Licensed Subject Matter in combination with technology, software, data or
equipment not provided by the indemnifying party, if the infringement would not
have occurred but for such combination, or (iii) use of the Licensed Subject
Matter after notice of any alleged or actual infringement from the indemnifying
party or any appropriate authority. In the event that during such seven (7) year
period, either party’s use of the Licensed Subject Matter licensed to it by the
other party is, or in its opinion is likely to be, enjoined due to the type of
claim specified in this Section 7.1, then the other party, at its sole option
and expense, may (i) procure for the licensed party a license to continue using
the Licensed Subject Matter in accordance with the terms of this Agreement, or
(ii) modify the allegedly infringing item to avoid the infringement, without
materially impairing the functionality of the Licensed Subject Matter.
     7.2 Breach of Warranty. Each party hereby agrees to indemnify and hold
harmless the other party, its officers, directors, employees from any and all
claims, losses, liabilities, damages, expenses, and costs (including attorneys’
fees and court costs) arising from any and all breaches by it of the warranties
set forth in Section 6.
     7.3 Sole Remedy. THE FOREGOING, IN ADDITION TO THE REMEDIES SET FORTH IN
SECTIONS 2.4 AND 6.2, ARE EACH PARTY’S SOLE AND EXCLUSIVE OBLIGATIONS, AND THE
OTHER PARTY’S SOLE AND EXCLUSIVE REMEDIES, WITH RESPECT TO A BREACH OF ITS
WARRANTIES SET FORTH IN SECTION 6 AND/OR INFRINGEMENT OR MISAPPROPRIATION OF
INTELLECTUAL PROPERTY RIGHTS OF ANY KIND.
     7.4 Patent Cooperation. In the event that during the seven (7) year period
following the Effective Date one or more third party(s) (each a “Claimant”)
claims or files suit and/or initiates any other proceeding against either party
(the “Defendant”) in which it alleges that the Licensed Subject Matter,
excluding the Third Party Components, licensed hereunder from the other party
(the “Licensor”) infringes one or more patents owned by or exclusively licensed
to Claimant, then Defendant shall notify Licensor in writing of the identity of
Claimant and the substance of the allegation of infringement or of the
proceeding initiated against Defendant. The parties shall then work in good
faith to determine whether there is a basis for forming a good faith belief that
the Claimant is infringing one or more of Licensor’s patents (“Licensor’s
Patents”). In the event that the parties disagree that there is a basis for
forming such a belief, the parties shall submit the matter to a third party
arbiter mutually agreed upon by the parties (e.g., a respected and qualified law
firm) in order to make such a determination. In the event that the parties agree
in writing that there is a basis for forming such a belief or if such third
party arbiter determines in writing that there is a basis for forming such a
belief, Defendant shall have the option, upon written notice to Licensor, to
institute a lawsuit against the Claimant for infringement of the Licensor
Patents at its own expense, in which event Defendant will be entitled to control
such lawsuit and to receive one hundred percent (100%) of any damages,
settlement or other monies (including royalties) recovered as a result of such
lawsuit, provided however, that (i) neither party shall settle such lawsuit
without the advance written consent of the other party to the terms of the
settlement, which consent will not be unreasonably withheld, (ii) neither party
shall have the right to grant Claimant a license or covenant not to sue under
the Licensor Patents, but Licensor shall do so to the extent a license or
covenant not to sue forms a term of a settlement to which the parties have
consented, and (iii) Licensor may elect to have

 



--------------------------------------------------------------------------------



 



Confidential Information of the Parties
counsel of its own choosing participate at Licensor’s expense in such lawsuit
and may at its option elect to assume control over any portion of the lawsuit
involving a challenge to the validity of any of the Licensor Patents, Licensor
agrees to join as a plaintiff in any lawsuit instituted by Defendant in
accordance with this Section 7.4 to the extent required to secure jurisdiction
for such lawsuit. Notwithstanding the foregoing, in no event shall Licensor be
compelled under this Section 7.4 to (i) breach any covenants-not-to-sue that it
has agreed upon in writing with Claimant prior to the date of such claim, suit,
or other proceeding and/or (ii) materially damage any significant business
relationship that it has established with Claimant prior to the date of such
claim, suit, or other proceeding, provided that Licensor shall bear the burden
of proving the existence of either or both of the foregoing exceptions.
Furthermore, as of the date Licensor receives notice from Defendant of such
claim, suit, or other proceeding, it shall not for the duration of any
determinations and/or legal actions occurring under this Section 7,4 grant
Claimant a license to and/or under the Licensor’s Patents and/or assign one or
more of the Licensor’s Patents to Claimant without the express written consent
of Defendant.
8. Confidential Information.
     8.1 Definition. “Confidential Information” means (i) the source code
portions of the other party’s Deliverables and/or Licensed Subject Matter, and
(ii) any business or technical information of Sunplus or SIMG, including without
limitation any information relating to Sunplus’ or SIMG’s product plans,
designs; costs, product prices and names, finances, marketing plans, business
opportunities, personnel, research, development or know-how that is designated
in writing by the disclosing party as “confidential” or “proprietary” at the
time of disclosure or, if orally disclosed, is reduced to writing by the
disclosing party within thirty (30) days of such disclosure.
     8.2 Exclusions. Confidential Information will not include information that:
(i) is in or enters the public domain other than through the fault of the
receiving party; (ii) was demonstrably in possession of the receiving party
prior to first receiving it from the disclosing party; (iii) is developed by the
receiving party independently without use of or access to Confidential
Information of the disclosing party; (iv) is obtained by the receiving party
from a third party without restriction on disclosure and without breach of a
nondisclosure obligation; or (v) is disclosed with the prior written consent of
the disclosing party.
     8.3 Use and Disclosure Restrictions. Each party will use the other party’s
Confidential Information only as reasonably required to exercise its rights and
perform its obligations under this Agreement. For a period of seven (7) years
from the Effective Date (the “Confidentiality Period”) and except as otherwise
set forth herein, each party will refrain from disclosing the other party’s
Confidential Information to any third party except to employees and consultants
as is reasonably required in connection with the exercise of its rights and
obligations under this Agreement (and only subject to binding use and disclosure
restrictions at least as protective as those set forth herein executed in
writing by such employees and consultants). During the Confidentiality Period,
each party will take all reasonable measures to maintain the confidentiality of
all such Confidential Information, but not less than the measures it uses for
its Confidential Information of similar importance. However, each party may
disclose Confidential Information of the other party: (i) pursuant to the order
or requirement of a court, administrative agency, or other governmental body,
provided that the party subject to such order gives

 



--------------------------------------------------------------------------------



 



Confidential Information of the Parties
reasonable notice to the other party to contest such order or requirement; and
(ii) on a confidential basis to legal or financial advisors. Notwithstanding
anything to the contrary in this Agreement, Sunplus acknowledges and agrees that
it consents to and will not contest SIMG’s disclosure of the existence and
specific terms and conditions of this Agreement to the United States Securities
and Exchange Commission (SEC) in association with SIMG’s filing of an 8-K report
of unscheduled material events with the SEC.
     8.4 Residuals. Each party agrees that notwithstanding anything to the
contrary contained herein, nothing in this Agreement shall limit or restrict the
other party from using and/or implementing in the ordinary course of its
business any and all Residuals provided, derived and/or developed in whole or in
part by or on behalf of such other party, and. except as provided by the party’s
pre-existing and/or independently developed Intellectual Property Rights, such
other party shall not be limited or restricted with respect to any such
Residuals. For purposes of this Agreement, “Residuals” means ideas, concepts, or
technology contained in information retained in the unaided memory of a party’s
employees with access to the Confidential Information of the other party, but
does not include any such ideas, concepts, or technology deliberately memorized.
9. Limitations of Liability.
     9.1 EXCLUSION OF DAMAGES. EXCEPT FOR WILLFUL AND INTENTIONAL BREACHES OF
SECTIONS 6 AND/OR 8 AND/OR DAMAGES ARISING FROM WILLFULLY AND INTENTIONALLY
OMITTING AN APPLICABLE STANDARDS BODY AND/OR ASSOCIATED STANDARD FROM THE LIST
OF THIRD PARTY COMPONENTS SET FORTH IN EXHIBIT C, IN NO EVENT WILL EITHER PARTY
BE LIABLE WITH RESPECT TO ANY SUBJECT MATTER OF THIS AGREEMENT UNDER ANY
CONTRACT, STRICT LIABILITY, NEGLIGENCE OR OTHER LEGAL OR EQUITABLE THEORY FOR
ANY SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES OR LOST PROFITS, OR COST OF
PROCUREMENT OF SUBSTITUTE GOODS OR SERVICES, EVEN IF INFORMED IN ADVANCE OF THE
POSSIBILITY OF SUCH DAMAGES.
     9.2 TOTAL LIABILITY. EXCEPT FOR (I) THE INDEMNIFICATION OBLIGATIONS SET
FORTH IN SECTION 7.2 TO THE EXTENT THAT SUCH OBLIGATIONS ARISE FROM WILLFUL AND
INTENTIONAL BREACHES OF THE WARRANTIES SET FORTH IN SECTION 6: (II) DAMAGES
ARISING FROM WILLFUL AND INTENTIONAL BREACHES OF SECTIONS 2 (INCLUDING BUT NOT
LIMITED TO SECTION 2.5), 6, AND 8; AND, (III) INDEMNIFICATION OBLIGATIONS AND/OR
DAMAGES ARISING FROM WILLFULLY AND INTENTIONALLY OMITTING AN APPLICABLE
STANDARDS BODY AND/OR ASSOCIATED STANDARD FROM THE LIST OF THIRD PARTY
COMPONENTS SET FORTH IN EXHIBIT C: OVER, BEYOND, AND IN ADDITION TO ANY AND ALL
PAYMENT OBLIGATIONS HEREUNDER, IN NO

 



--------------------------------------------------------------------------------



 



Confidential Information of the Parties
***CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE NON-PUBLIC
INFORMATION HAS BEEN FILED WITH THE SECURITIES EXCHANGE COMMISSION. CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.
EVENT WILL A GIVEN PARTY’S TOTAL LIABILITY UNDER OR ARISING OUT OF THIS
AGREEMENT EXCEED THE AMOUNTS RECEIVED BY IT HEREUNDER, PROVIDED THAT SUNPLUS’
TOTAL LIABILITY UNDER OR ARISING OUT OF SECTION 7.1 SHALL EXCEED [***] DOLLARS
(USD [***]).
     9.3 BASIS OF BARGAIN. THE LIMITATIONS OF LIABILITY SET FORTH IN THIS
SECTION WERE AND ARE AN EXPRESS PART OF THE BARGAIN BETWEEN THE PARTIES AND WERE
THE BASIS FOR THE DETERMINATION OF THE FEES SET FORTH HEREIN.
10. Term and Termination.
     10.1 Term. This Agreement will commence on the Effective Date and will
continue in full force and effect until terminated in accordance with the terms
of this Agreement.
     10.2 Termination for Cause. Each party will have the right to terminate
this Agreement if: (i) the other party breaches any material term or condition
of this Agreement and fails to cure such breach within thirty (30) days after
written notice; (ii) the other party becomes the subject of a voluntary petition
in bankruptcy or any voluntary proceeding relating to insolvency, receivership,
liquidation, or composition for the benefit of creditors; or (iii) the other
party becomes the subject of an involuntary petition in bankruptcy or any
Involuntary proceeding relating to insolvency, receivership, liquidation, or
composition for the benefit of creditors, if such petition or proceeding is not
dismissed within sixty (60) days of filing.
     10.3 Nonexclusive Remedy. Termination of this Agreement by either party
will be a nonexclusive remedy for breach and will be without prejudice to any
other right or remedy of such party.
     10.4 No Damages for Termination. Neither party will be liable to the other
for damages of any type solely as a result of terminating this Agreement in
accordance with its terms.
     10.5 Survival. Upon termination or expiration of this Agreement for any
reason, Sections 1, 2.1 through 2.3, 2.5, 6, 7, 8, 9, 10.3 through 10.5, and 11
will survive.
11. Miscellaneous.
     11.1 Governing Law and Disputes. This Agreement will be governed by and
construed in accordance with the laws of the State of California without regard
to or application of conflicts of law rules or principles, and expressly
excluding the United Nations Convention on Contracts for the International Sale
of Goods. Any legal action arising under this Agreement will

 



--------------------------------------------------------------------------------



 



Confidential Information of the Parties
be brought solely in the federal or state courts of the Northern District of
California, and both parties hereby irrevocably consent to the exclusive
jurisdiction and venue thereof.
     11.2 Compliance with Laws. Each party agrees to comply in all material
respects with all applicable laws, rules, and regulations in connection with its
activities under this Agreement.
     11.3 Export Administration Act and Related Laws. Each party shall be
responsible for being knowledgeable as to all laws, regulations, and
requirements regarding the export, re-export, transfer, diversion, release
and/or import of the Licensed Subject Matter and any other items (whether
tangible or intangible, including without limitation commodities, software,
technology, and technical data) that such party may receive or access under this
Agreement, including without limitation the Deliverables. Each party, at its
cost, agrees to conduct all activities and obligations under this Agreement in
conformity with such laws, regulations and requirements. In addition, each party
understands and agrees that the Licensed Subject Matter and Deliverables shall
not, in the absence of authorization by United States and local law and
regulations, as required, be used by or exported or re-exported to (i) any
United States sanctioned or embargoed country, or to foreign nationals or
residents of such countries; or (ii) any person, entity, organization or other
party identified on the United States Department of Commerce’s Denied Persons or
Entity Lists, the United States Department of Treasury’s Specially Designated
Nationals or Blocked Persons Lists, or the Department of State’s Debarred
Parties List, as published and revised from time to time; (iii) any party
engaged in nuclear, chemical/biological weapons or missile proliferation
activities; or (iv) any party for use in the design, development, or production
of rocket systems or unmanned air vehicles. Each party warrants and represents
that it is not (i) a person, entity, organization or other party identified on
the United States Department of Commerce’s Denied Persons or Entity List, the
United States Department of Treasury’s Specially Designated Nationals or Blocked
Persons Lists, or the Department of State’s Debarred Parties List, as published
and revised from time to time.
     11.4 Severability. If for any reason a court of competent jurisdiction
finds any provision of this Agreement invalid or unenforceable, that provision
of the Agreement will be enforced to the maximum extent permissible and the
other provisions of this Agreement will remain in full force and effect.
     11.5 Assignment. Except as explicitly set forth herein, neither party may
assign its rights or delegate its obligations under this Agreement, in whole or
in part, without the other’s prior written consent. Any attempted assignment or
delegation, including by operation of law, without such consent, will be void
and constitute a material breach of this Agreement. Subject to the foregoing.
the rights and obligations of the parties will bind and inure to the benefit of
the parties’ respective successors and permitted assigns. Notwithstanding the’
foregoing, each party may assign this Agreement in its entirety without such
consent (i) to the controlling or merged entity the event that such party
experiences a change of control, (ii) to the purchaser in the event of a sale of
all or substantially all of such party’s assets, and/or (in) to the purchaser
upon the sale of a business unit, division, and/or product line(s) associated
with this Agreement, where “control” means the power, whether through the
ownership of stock, by contract, or otherwise, to elect or appoint 50% or more
of the members of the board of directors of an entity or, in the

 



--------------------------------------------------------------------------------



 



Confidential Information of the Parties
absence of a board of directors, 50% or more of the persons constituting a
governing body of such entity exercising similar functions.
     11.6 Waiver and Modification. Failure by either party to enforce any
provision of this Agreement will not be deemed a waiver of future enforcement of
that or any other provision. Any waiver, amendment or other modification of any
provision of this Agreement will be effective only if in writing and signed by
duly authorized representatives of the parties.
     11.7 Notices. All notices, consents and other communications required or
permitted to be given under this Agreement will be in writing and delivered by
confirmed facsimile transmission, by courier or overnight delivery service, or
by certified mail, and in each instance will be deemed given upon receipt. All
notices, consents and communications will be sent to the addresses set forth
below or to such other address as may be specified by either party to the other
in accordance with this section.

     
To Sunplus:
  To SIMG:
Sunplus Technology Co., Ltd.
  Silicon Image, Inc.
19, Innovation First Road,
  1060 East Arques Ave.
Hsinchu Science Park,
  Sunnyvale, California 94085
Taiwan 300, R.O.C.
  Attn: Legal Counsel
Attn: Legal Department
   

     11.8 Relationship of Parties. The parties to this Agreement are independent
contractors and this Agreement will not establish any relationship of
partnership, joint venture, employment, franchise, or agency between the
parties. Neither party will have the power to bind the other or incur
obligations on the other’s behalf without the other’s prior written consent.
     11.9 No Third Party Beneficiaries. Unless otherwise expressly provided, no
provisions of this Agreement are intended or will be construed to confer upon or
give to any person or entity other than SIMG and Sunplus any rights, remedies or
other benefits under or by reason of this Agreement.
     11.10 Entire Agreement. This Agreement and its Exhibits are the complete
and exclusive agreement between the parties with respect to the subject matter
hereof, superseding and replacing any and all prior and contemporaneous
agreements, communications, and understandings (both written and oral) regarding
such subject matter, In the event of a conflict between this Agreement and its
Exhibits, the Agreement shall supersede the Exhibits to the extent of such
conflict.
     11.11 Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed an original, but both of which together will constitute one
and the same instrument.
THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK

 



--------------------------------------------------------------------------------



 



     WHEREOF, the parties have caused this Agreement to be executed as of
February 5, 2007 (“Effective Date”) by their duly authorized representatives.

              Silicon Image, Inc.   Sunplus Technology Co., Ltd.
 
           
By:
  /s/ Steve Tirado   By:   /s/ Chou-Chye Huang
 
 
 
     
 
 
Name:
  Steve Tirado   Name:   Chou-Chye Huang
 
 
 
     
 
 
Title:
  CEO   Title:   CEO
 
 
 
     
 
 
Date Signed:
  2/5/07   Date Signed:   2/6/07
 
 
 
     
 
 

 



--------------------------------------------------------------------------------



 



Exhibit A
Delivery and Acceptance of Sunplus Deliverables
1. Delivery and Acceptance Schedule.
Sunplus Delivery Schedule

          Milestone         Number   Date   Milestone
 
       
1
  2/5/07   Effective Date
 
       
2
  2/19/07   delivery by Sunplus of preliminary Deliverables (SiI8500) (as of
2/10/07) source versions of the following: RTL, test bench, implementation, and
software drivers, as well as any associated documents)
 
       
3
  5/5/07   delivery by Sunplus of all Deliverables
 
       
4
  5/19/07(or conclusion of Extension Period)   confirmation by SIMG that all
Deliverables received
 
       
5
  n/a   confirmation by SIMG that all Deliverables comply
with Acceptance Criteria

Acceptance Protocol for Sunplus Deliverables:
1. Upon the delivery of the Sunplus Deliverables in accordance with Milestone 3,
SIMG shall determine, in its sole discretion, which shall not unreasonably be
withheld or delayed, whether all such Deliverables have been received. In order
to complete such determination in a timely manner, Sunplus shall upon SIMG’s
request dispatch the appropriate engineers to SIMG facilities for purposes of
supporting SIMG in such determination. In the event that SIMG determines that
all Deliverables have not been received, it shall notify Sunplus of the
incomplete delivery. Sunplus shall then use good faith efforts to complete the
delivery and SIMG shall then have two additional weeks (the “Extension Period”)
to determine, in its sole discretion, which shall not unreasonably be withheld
or delayed; whether all such Deliverables have been received. This process shall
repeat and continue until SIMG has determined that all such Deliverables have
been received and Milestone 4 has been completed. In the event that SIMG fails
to provide such a notice by May 19, 2007 or fails to provide such a notice by
the end of a given Extension Period, the Deliverables shall be deemed completely
received and Milestone 4 completed.
2. Upon the delivery of the Sunplus Deliverables in accordance with Milestone 3,
SIMG shall determine, in its sole discretion, which shall not unreasonably be
withheld or delayed, whether all such Deliverables comply with the Acceptance
Criteria set forth below. In the event that SIMG determines that all
Deliverables do not comply with the

 



--------------------------------------------------------------------------------



 



Confidential Information of the Parties
Acceptance Criteria, it shall provide a list to Sunplus of those Deliverables
that comply with the Acceptance Criteria (and are therefore accepted) and those
Deliverables that do not comply with the Acceptance Criteria. Sunplus shall then
use good faith efforts to correct and/or complete the non-complying Deliverables
such that they comply with the Acceptance Criteria and redeliver such
Deliverables to SIMG. SIMG shall then determine, in its sole discretion, which
shall not unreasonably be withheld or delayed, whether all such Deliverables
comply with the Acceptance Criteria. This process shall repeat and continue
until SIMG has determined that all Deliverables comply with the Acceptance
Criteria and Milestone 5 has been completed.
SIMG Delivery Schedule and Acceptance Protocol for SIMG Deliverables: To be
negotiated in good faith by the parties.
2. Acceptance Criteria.
(a) Acceptance Criteria for Sunplus Deliverables.
(a) SIMG shall review the Sunplus Deliverables to confirm receipt of each
Deliverable set forth in Exhibit E.
(b) SIMG shall test each Deliverable to determine whether such Deliverable
complies with the amended Product Specification as it appears in the Partnership
Agreement) as supplemented with a mutually agreed upon product functional
specification, such testing to include but not be limited to internal
simulation, complete emulation, system validation of the hardware Deliverables
and with respect to software Deliverables, whether such Deliverables have been
ported, tested and hardware-software co-verified as needed to go to meet the
foregoing specification.
(c) SIMG shall review all documentation Deliverables to determine whether such
Deliverables comply the documentation criteria set forth in Exhibit E.
(b) Acceptance Criteria for SIMG Deliverables. To be negotiated in good faith by
the parties.

-16-



--------------------------------------------------------------------------------



 



***CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE NON-PUBLIC
INFORMATION HAS BEEN FILED WITH THE SECURITIES EXCHANGE COMMISSION. CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.
Exhibit B
License Restrictions
A. RESTRICTIONS ON LICENSE GRANT TO SIMG (SECTION 2.1)

1.   YEARS 1-7

(a) For the seven (7) year period following the Effective Date and subject to
the [***] guidelines set forth in Section A.4 below (the “[***] Guidelines”),
SIMG’s rights set forth in Sections 2.1 (a) through (c) of the Agreement may be
exercised only in connection with any one or more of the following: (i) one or
more integrated circuit designs and/or circuit board designs containing the
Sunplus Licensed Subject Matter, (ii) one or more finished and/or unfinished
integrated circuits and/or circuit boards containing the Sunplus Licensed
Subject Matter, and/or (iii) one or more finished and/or unfinished documents
containing the Sunplus Licensed Subject Matter (the materials in (i)-(iii)
collectively, the “Permitted Materials”). [***] For the avoidance of doubt, such
rights, shall include but not be limited to designing, developing, and/or
manufacturing such integrated circuits and/or circuit boards, providing
technical support related to such designs and integrated circuits and/or circuit
boards to one or more third party entities, making and/or manufacturing such
integrated circuits and/or circuit boards and/or having one or more third
parties make and/or manufacture such integrated circuits and/or circuit boards,
and marketing, distributing through one or more tiers, and/or selling such
integrated circuits and/or circuit boards.
(b) [***]
(c) For the seven (7) year period following the Effective Date and subject to
the [***] Guidelines, SIMG’s right set forth in Section 2.1 (d) to sublicense
the rights set forth in Sections 2.1 (a) through (c) shall be limited to
sublicensing such rights to one or more of its wholly or majority-owned
subsidiaries, provided that:
(i) in the event that SIMG sublicenses such rights to one or more of its wholly
or majority-owned subsidiaries, [***], such sublicense shall be (i) limited to
the rights set forth in Sections 2.1 (a) and (b) and (ii) conditioned upon SIMG
binding each such sublicensed entity to contractual obligations of
confidentiality with respect to the Sunplus confidential information and Sunplus
Licensed Subject Matter which are in accordance with the relevant provisions of
this Agreement, and;
(ii) in the event that SIMG sublicenses such rights to [***], (ii) conditioned
upon SIMG receiving the prior written approval of Sunplus for each such grant of
sublicense, such approval not to be unreasonably withheld or delayed, and

 



--------------------------------------------------------------------------------



 



Confidential Information of the Parties
***CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE NON-PUBLIC
INFORMATION HAS BEEN FILED WITH THE SECURITIES EXCHANGE COMMISSION. CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.
(iii) conditioned upon SIMG binding each such sublicensed subsidiary to
contractual obligations of confidentiality with respect to the Sunplus
confidential information and Sunplus Licensed Subject Matter which are in
accordance with the relevant provisions of this Agreement.
(d) For the seven (7) year period following the Effective Date and subject to
the [***] Guidelines, SIMG’s right set forth in Section 2.1 (d) to sublicense
the rights set forth in Sections 2.1 (d) shall be limited to sublicensing such
rights, in part or whole and subject to the restrictions set forth in this
Exhibit B, to one of its wholly or majority-owned subsidiaries whose sole
function, primarily for tax purposes, is to hold and/or manage certain assets of
SIMG, provided that such subsidiary may in turn sublicense such rights, subject
to the applicable restrictions, to one of its wholly or majority-owned
subsidiaries that has been established primarily for tax purposes.

2.   YEARS 4-7

As of the fourth anniversary of the Effective Date and subject to the [***]
Guidelines, SIMG’ s rights set forth in Sections 2.1 (a) through (c) may be
exercised in connection with any one or more of the following [***]: (i) one or
more sample integrated circuit designs and/or sample circuit board designs
containing the Sunplus Licensed Subject Matter, (ii) one or more finished and/or
unfinished sample integrated circuits and/or sample circuit boards containing
the Sunplus Licensed Subject Matter, and/or (iii) one or more finished and/or
unfinished sample documents containing the Sunplus Licensed Subject Matter.

3.   YEARS 5-7

As of the fifth anniversary of the Effective Date and subject to the [***]
Guidelines SIMG’s rights set forth in Sections 2.1 (a) through (c) may be
exercised in connection with any one or more of the following, [***]: (i) one or
more production integrated circuit designs and/or production circuit board
designs containing the Sunplus Licensed Subject Matter, (ii) one or more
finished and/or unfinished production integrated circuits and/or production
circuit boards containing the Sunplus Licensed Subject Matter, and/or (iii) one
or more finished and/or unfinished production documents containing the Sunplus
Licensed Subject Matter.

4.   [***] GUIDELINES       [***]

-18-



--------------------------------------------------------------------------------



 



Confidential Information of the Parties

5.   YEARS 7+

As of the seventh anniversary of the Effective Date, the restrictions set forth
in this Exhibit B shall terminate in their entirety and be of no further force
and effect, and SIMG’s license under Section 2.1 shall be unrestricted and
unlimited.

B.   RESTRICTIONS ON LICENSE GRANT TO SUNPLUS (SECTION 2.2)   1.   YEARS 1-7

(a) For the seven (7) year period following the Effective Date, Sunplus’ rights
set forth in Sections 2.1(a) through (c) of the Agreement may be exercised only
in connection with any one or more of the following: (i) incorporating the SIMG
Licensed Subject Matter solely in object code format in one or more finished
and/or unfinished consumer products, (ii) using the SIMG Licensed Subject Matter
in source code format subject to SIMG’s prior written approval of the specific
use and specific source code, provided that SIMG shall use good faith efforts to
provide Sunplus with a list of approved source code and authorized uses within
thirty (30) days of the Effective Date, and/or (iii) incorporating the SIMG
Licensed Subject Matter in one or more finished and/or unfinished documents,
provided that such documents do not contain copies, descriptions, or disclosures
of the source code versions of any software contained in the SIMG Licensed
Subject Matter.
(b) For the seven (7) year period following the Effective Date, Sunplus’ right
set forth in Section 2.1 (d), to sublicense the rights set forth in Sections 2.1
(a) through (d) shall be limited to sublicensing the rights set forth in
Sections 2.1(a) and (b) to one or more of its wholly or majority-owned
subsidiaries for the sole purpose of having such subsidiaries design products as
permitted in the preceding paragraph containing the SIMG Licensed Subject Matter
provided that (i) Sunplus does not grant to such subsidiaries any license to the
SIMG Licensed Subject Matter for any other purpose, and (ii) each subsidiary is
subject to contractual obligations of confidentiality with respect to the SIMG
confidential information and SIMG Licensed Subject Matter which are in
accordance with the relevant provisions of this Agreement.

2.   YEARS 7+

As of the seventh anniversary of the Effective Date, the restrictions set forth
in this Exhibit B shall terminate in their entirety and be of no further force
and effect, and Sunplus’ license under Section 2.2 shall be unrestricted and
unlimited.

-19-



--------------------------------------------------------------------------------



 



Confidential Information of the Parties
***CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE NON-PUBLIC
INFORMATION HAS BEEN FILED WITH THE SECURITIES EXCHANGE COMMISSION. CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.
Exhibit C
Third Party Components
SUNPLUS THIRD PARTY COMPONENTS
GENERIC
third-party software and hardware typical to office settings (e.g., Microsoft
Word) and/or members of the general integrated circuit industry
HARDWARE

      Third Party   Component  
 
   
[***]
  [***]
 
   
[***]
  [***]
 
   
[***]
  [***]
 
   
[***]
  [***]
 
   
[***]
  [***]
 
   
[***]
  [***]
 
   
[***]
  [***]

SOFTWARE

      Third Party   Component  
 
   
[***]
  [***]
 
   
[***]
  [***]

STANDARDS

      Third Party   Component  
 
   
[***]
  [***]
 
   
[***]
  [***]
 
   
[***]
  [***]
 
   
[***]
  [***]
 
   
[***]
  [***]
 
   
[***]
  [***]
 
   
[***]
  [***]
 
   
[***]
  [***]
 
   
[***]
  [***]
 
   
[***]
  [***]
 
   
[***]
  [***]

 



--------------------------------------------------------------------------------



 



Confidential Information of the Parties
***CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE NON-PUBLIC
INFORMATION HAS BEEN FILED WITH THE SECURITIES EXCHANGE COMMISSION. CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

      Third Party   Component  
 
   
[***]
  [***]
 
   
[***]
  [***]
 
   
[***]
  [***]

TOOLS

      Third Party   Component  
 
   
[***]
  [***]
 
   
[***]
  [***]
 
   
[***]
  [***]
 
   

SIMG THIRD PARTY COMPONENTS
GENERIC
     third party software and hardware typical to office settings (e.g.
Microsoft Word) and/or members of the general integrated circuit industry
HARDWARE

      Third Party   Component  
 
   
[***]
  [***]
 
   
[***]
  [***]
 
   
[***]
  [***]
 
   
[***]
  [***]
 
   
[***]
  [***]
 
   

SOFTWARE

      Third Party   Component  
 
   
[***]
  [***]
 
   
[***]
  [***]
 
   
[***]
  [***]
 
   
[***]
  [***]
 
   
[***]
  [***]
 
   
[***]
  [***]
 
   
[***]
  [***]
 
   
[***]
  [***]
 
   

- 21 -



--------------------------------------------------------------------------------



 



Confidential Information of the Parties
***CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE NON-PUBLIC
INFORMATION HAS BEEN FILED WITH THE SECURITIES EXCHANGE COMMISSION. CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.
STANDARDS

      Third Party   Component  
 
   
[***]
  [***]
 
   
[***]
  [***]
 
   
[***]
  [***]
 
   
[***]
  [***]
 
   
[***]
  [***]
 
   
[***]
  [***]
 
   
[***]
  [***]
 
   
[***]
  [***]
 
   
[***]
  [***]
 
   
[***]
  [***]
 
   
[***]
  [***]
 
   
[***]
  [***]
 
   
[***]
  [***]
 
   
[***]
  [***]
 
   
[***]
  [***]
 
   
[***]
  [***]
 
   
[***]
  [***]
 
   
[***]
  [***]
 
   
[***]
  [***]
 
   
[***]
  [***]
 
   
[***]
  [***]
 
   
[***]
  [***]
 
   
[***]
  [***]
 
   
[***]
  [***]
 
   
[***]
  [***]
 
   
[***]
  [***]
 
   
[***]
  [***]
 
   
[***]
  [***]
 
   
[***]
  [***]
 
   
[***]
  [***]
 
   
[***]
  [***]
 
   
[***]
  [***]
 
   
[***]
  [***]
 
   
[***]
  [***]
 
   
[***]
  [***]
 
   
[***]
  [***]
 
   

-22-



--------------------------------------------------------------------------------



 



Confidential Information of the Parties
***CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE NON-PUBLIC
INFORMATION HAS BEEN FILED WITH THE SECURITIES EXCHANGE COMMISSION. CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

      Third Party   Component  
 
   
[***]
  [***]
 
   
[***]
  [***]
 
   
[***]
  [***]
 
   
[***]
  [***]
 
   
[***]
  [***]
 
   
[***]
  [***]
 
   
[***]
  [***]
 
   
[***]
  [***]
 
   
[***]
  [***]
 
   
[***]
  [***]
 
   

TOOLS

      Third Party   Component  
 
   
[***]
  [***]
 
   
[***]
  [***]
 
   
[***]
  [***]
 
   
[***]
  [***]
 
   
[***]
  [***]

-23-



--------------------------------------------------------------------------------



 



Exhibit D
Support, Maintenance, and Training Services

1.   Support and Maintenance       During the two-year period starting upon the
delivery of the final Sunplus Deliverable (the “Support and Maintenance
Period”), Sunplus shall provide to SIMG the following services:   (a)   the
provision of fifteen-hundred (1500) person-hours of email, phone, and in-person
(at Sunplus facilities in Hsinchu, Taiwan) support, such support to be provided
to SIMG on its demand during Sunplus’ working hours (“Support Services”); and,  
(b)   the provision, immediately upon availability, of any and all updates, bug
fixes, and/or error corrections made by Sunplus to the Licensed Subject Matter
(i.e., previously accepted Sunplus Deliverables), such updates, bug fixes,
and/or error corrections to be deemed Sunplus Licensed Subject Matter;      
provided that in no event shall (i) such services be used by Sunplus, in any
manner, to fulfill its obligations hereunder to provide SIMG with the Licensed
Subject Matter (e.g., Sunplus may not use such services for purposes of
correcting otherwise unacceptable Sunplus Deliverables) and/or (ii) the
acceptance of such services by SIMG constitute a waiver of its rights to enforce
any breach by Sunplus of any warranty made by Sunplus hereunder (e.g., in the
event that Sunplus provides updates, bug fixes, and/or error corrections, the
absence of which would constitute a breach of one or more of its warranties).
Sunplus shall provide SIMG with any and all Support Services requested by SIMG
beyond the number of person-hours specified above, provided that SIMG shall be
charged at a rate of USD 200 per hour for such additional Support Services. In
the event that SIMG requests in-person on-site support at a site other than
Sunplus’ facilities, Sunplus at its discretion shall dispatch personnel to
provide such service at such site, and SIMG shall be charged at a rate of USD
200 per hour and bear the expenses and costs incurred by Sunplus arising out of
such on-site support.   2.   Training       During the Support and Maintenance
Period, Sunplus shall provide SIMG with four discrete training sessions of four
days each, provided that (i) each such session will be scheduled at a date and
time selected by SIMG, (ii) SIMG shall provide Sunplus with at least three (3)
weeks prior notice of such date and time, (iii) the parties shall agree upon the
agenda and content of such session, as well as the training materials and
teachers to be used, and (iv) each such session will be held at either Sunplus’
facilities in Hsinchu, Taiwan or in the State of Hawaii as mutually agreed upon
by the parties.

 



--------------------------------------------------------------------------------



 



Exhibit E
Deliverables

1.   Sunplus Deliverables. See Attachment 1.   2.   SIMG Deliverables. See
Attachment 2.

 